UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-2141



In re:    ANTHONY COOK; DAVID DUREN; YAHYA MUQUIT; LAWRENCE
CRAWFORD,

                Petitioners.




   On Petition for Writ of Mandamus.         (4:16-cv-02939-MBS-TER)


Submitted:   February 16, 2017               Decided:    February 21, 2017


Before GREGORY, Chief Judge,          DUNCAN,      Circuit     Judge,   and
HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Anthony Cook, David    Duren,     Yahya   Muquit,       Lawrence   Crawford,
Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Petitioners            seek      several        forms         of     mandamus        relief,

including       writs    of    mandamus       against            multiple    federal       judges.

Petitioners       also       seek    to    proceed      in       forma    pauperis        and    have

filed motions for a ruling of law, for recusal, and for this

court    to     reconsider       its      previous      orders       in     this    and    related

appeals.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                       Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).                   Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

      We      have    reviewed       Petitioners’           filings       and   conclude         that

Petitioners           have          not     established              that          extraordinary

circumstances exist warranting mandamus relief.                                 To the extent

Petitioners          challenge       the   district          court’s       rulings      in      their

respective district court actions, or this court’s prior orders,

mandamus may not be used as a substitute for appeal.                                            In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).                                         And

to   the   extent       Petitioners        ask       that    district       court       judges     or

judges     of    this    court       be    ordered          to    recuse     themselves          from

participation           in     their        respective             actions         or     appeals,

                                                 2
Petitioners have not established extra-judicial bias.            See In re

Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).

     Accordingly, although we grant Petitioners’ applications to

proceed   in   forma   pauperis,   we   deny    mandamus       relief   and

Petitioners’   other   pending   motions.      We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                        PETITION DENIED




                                   3